DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,564,480) in view of Hsieh (US 8,113,246) and further in view Wahleen (US 856,215)
	Regarding claim 1, Chen discloses a container lid with internal pump mechanism for vacuum sealing a container, the container lid comprising: 
	a base (B) for interfacing with the container (see Annotated Figure A below); 
	a housing (H) disposed over the base, 
	a bore (22A) coupled to the base, comprising: 

	an opening (O) at a second end, the opening allowing air to both enter and leave through the second end of the bore; 
	a piston (424) coupled to the housing, comprising: 
	a piston head (He) having a complementary shape to an interior cavity of the bore and disposed inside the bore between the first end and the second end of the bore; and 
	a seal (426) disposed on the piston head forming an airtight seal upon actuation of the piston in a first direction away from the first end of the bore, and allowing air to pass upon actuation of the piston in a second direction toward the first end of the bore, the first and second directions of rotational actuation being defined by first and second twisting directions of the housing with respect to the base; and 
	a chamber (C) enclosed by the bore, the one-way valve, and the piston head, wherein rotational actuation of the piston in the first direction (upwards) lowers air pressure inside the chamber causing air to enter the chamber through the one-way valve at the first end of the bore (figure 5), and wherein actuation of the piston in the second direction (toward valve 31A) causes air to exit the chamber around the seal disposed on the piston head (figure 6). 



    PNG
    media_image1.png
    493
    802
    media_image1.png
    Greyscale

Annotated Figure A


	Chen does not disclose that the housing and base are rotatable with respect to each other.
	Hsieh teaches that it is known to have a container cover wherein the base (242) and the housing (24) are rotatable with respect to each other (rotatable to connect threads 244, 241).
It would have been obvious to one skilled in the art to provide the device of Chen with a base that is rotatable with respect to the housing, based on the teaching of Hsieh, as a simple combination of known elements according to known methods with e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Chen also does not disclose that the piston is semicircular, the bore is semicircular, and that the actuation of the piston is rotational.
	Examiner takes official notice that semicircular piston with semicircular bore and rotational actuation.  Wahleen teaches that it is known in the art of pumps to make a semicircular piston, semicircular bore, and rotational piston actuation (see figure 3).
	It would have been obvious to one skilled in the art to modify the device of Chen to have a semicircular piston with rotational actuation in a semicircular bore, based on the teaching of Wahleen, as a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Examiner Suggestions
	It is suggested that the claims be amended to specify that the rotation of the housing relative to the base causes the piston to move in the bore.




Other Prior Art
	The attached PTO-892 form cites references which are not relied upon above but which are considered relevant to this application, including:
	Chu (US 5,558,243) discloses a container lid with a vacuum mechanism;
	Katell (US 3,313,444) discloses a container lid with a vacuum mechanism;
	Wu (US 5,651,470) discloses a container lid with a vacuum mechanism;
	Kwon (US 6,994,227) discloses a container lid with a vacuum mechanism; 
	Munson (US 0,035,465) discloses a pump with a semicircular piston and bore;
	Reisser (US 2015/0101557) discloses a semicircular piston; and
	Pyon (US 5,970,924) discloses a semicircular piston.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799